DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al. (JVET-O0166 ‘CE8-related: DBPCM for chroma’, 12 July 2019, provided by applicant) [Henry].
Regarding claims 1, 10, 15, and 16, Henry teaches an image decoding method performed by a decoding apparatus, the method comprising: obtaining image information including a Block-based Delta Pulse Code Modulation (BDPCM) enabled flag; and generating a reconstructed picture based on the image information, wherein the BDPCM enabled flag is a flag for whether BDPCM is enabled for a luma block and a chroma block (enabling BDPCM flags to indicate availability for both luma and chroma components, ‘2 Normative Proposal’ page 2).

Regarding claim 2, Henry discloses the image decoding method of claim 1, wherein the obtaining the image information comprises obtaining a BDPCM luma flag for whether the BDPCM is applied to a current luma block and a BDPCM chroma flag for whether the BDPCM is applied to current chroma blocks when a value of the BDPCM enabled flag is 1 (sps_bdcm_enable_flag = 1, see page 2).

Regarding claims 3 and 13, Henry discloses the image decoding method of claims 2 and 10, wherein the obtaining the image information comprises: obtaining a BDPCM luma direction flag for a prediction direction of the current luma block when a value of the BDPCM luma flag is 1; and obtaining a BDPCM chroma direction flag for a prediction direction of the current chroma blocks when a value of the BDPCM chroma flag is 1 (bdpcm_dir and bdpcm_dir_chroma flags, see page 2).

Regarding claim 4, Henry discloses the image decoding method of claim 3, wherein the prediction direction of the current luma block is derived as a horizontal direction when a value of the BDPCM luma direction flag is 0, and the prediction direction of the current luma block is derived as a vertical direction when the value of the BDPCM luma direction flag is 1 (“If BDPCM is used, a bdpcm_dir flag is transmitted to indicate if BDPCM will be applied in the vertical or horizontal direction for that luma CU” page 2).

Regarding claim 5, Henry discloses the image decoding method of claim 3, wherein the prediction direction of the current chroma blocks is derived as a horizontal direction when a value of the BDPCM chroma direction flag is 0, and the prediction direction of the current chroma blocks is derived as a vertical direction when the value of the BDPCM chroma direction flag is 1 (the bdpcm_dir_chroma flag is similar to the conventional bdpcm_dir flag, see page 2).

Regarding claim 6, Henry discloses the image decoding method of claim 3, wherein when a tree type of an image is a single tree, and a value of the BDPCM enabled flag is 1, the BDPCM chroma flag and the BDPCM chroma direction flag are signaled (‘4.1 Single tree YUV’, page 3).

Regarding claims 7 and 11, Henry discloses the image decoding method of claims 1 and 10, wherein the BDPCM enabled flag is signaled in a sequence parameter set (SPS) syntax (flags are sps, page 2).

Regarding claims 8 and 12, Henry discloses the image decoding method of claims 1 and 10, wherein when a chroma format of an image is at least one of YUV 420, YUV 444, or YUV 422, the BDPCM enabled flag is signaled (‘3 Common Testing Conditions Proposal’ and ‘4 Results’, 4:4:4, pages 2-3).

Regarding claims 9 and 14, Henry discloses the image decoding method of claims 3 and 13, wherein the current chroma blocks comprise a current chroma Cb block and a current chroma Cr block (“When it is on, BDPCM is used for both chroma components” page 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Xu et al. (2020/0213596 paragraph 0122 and 0171) for additional teaching in the prior art of utilizing BDPCM flags for image encoding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421